IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                        : NO. 67
                              :
REAPPOINTMENT TO THE          : CLIENT SECURITY DOCKET
PENNSYLVANIA LAWYERS FUND FOR :
CLIENT SECURITY BOARD         :

                                        ORDER


PER CURIAM


         AND NOW, this 17th day of January, 2018, John A. Barbour, Esquire, Allegheny

County, is hereby reappointed to the Pennsylvania Lawyers Fund for Client Security

Board for a term of three years, commencing April 1, 2018.